Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-245069 filed December 21, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an execution unit” in Claim 1
“an acquisition unit” in Claims 9-12;
“an addition unit” in Claim 12; and 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Help Video Guru. (2011, February 3). Navigation Pane and Search Introduction - Microsoft Word 2010. YouTube. https://www.youtube.com/watch?v=oXUKCSYRKgY, hereinafter “Help Video Guru”. 
Claim 1:
 Help Video Guru teaches a document processing apparatus, comprising:	 an execution unit that executes text selection processing for selecting text data from an electronic document (i.e. (1:44), it is noted that “Navigation Pane” searches a Microsoft document);	 and a display controller that performs, when the text data is not included in the electronic document (i.e. (1:53), it is noted that the word “stay” is not included in the document), control so as to display an indication that execution of the text selection processing is disabled (i.e. (1:53), it is noted that “No matches” is displayed) before a user attempts to execute the text selection processing (i.e. (1:53), it is noted that the indication “No matches” is displayed before user attempts to select text or any other comment, as the user types the letter/word gets highlighted and if not available no other additional options are allowed).  
	
Claim 2:
 Help Video Guru teaches the document processing apparatus according to Claim 1, 
(i.e. (1:53), it is noted that the word “stay” is not included in the document), the display controller performs control so as to display an indication that an operation image for transition to the text selection processing (i.e. (1:59), it is noted that up and down arrows may be activated to select 1 of 4 matches for the word “dogs”) is not selectable (i.e. (1:53), it is noted that the up and down arrows are greyed out and not selectable as there are no matches for the word “stay”).  

Claim 3:
	Help Video Guru teaches the document processing apparatus according to Claim 2, 
wherein, when the text data is not included in the electronic document (i.e. (1:53), it is noted that the word “stay” is not included in the document) and when a cursor is moved onto the operation image for transition to a state in which the text selection processing is enabled (i.e. (1:59) while it is noted a user may mouse over up and down arrows to transition to a state in which 1 of 4 matches for the word “dogs” are selected, it is understood that a user may also mouse over the greyed out up and down arrows of 1:53), the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled (i.e. (1:53), it is noted that up and down arrows are greyed out and not selectable for the word “stay”)

Claim 6:

wherein, when the text data is included in a partial area of the electronic document, the display controller performs control so as to display, in a distinguishable manner, the area where the text data is included and an area where the text data is not included (i.e. (2:05), it is noted that the word “dogs” is included in the document and is highlighted when included in the document while text not including the word “dogs” is not highlighted).  1

Claim 7:
 Help Video Guru teaches the document processing apparatus according to Claim 6, 
wherein, when transition is made to a state in which the text selection processing is enabled (i.e. (1:59) it is noted a user may mouse over up and down arrows to transition to a state in which 1 of 4 matches for the word “dogs” are selected), the display controller performs the control so as to display, in a distinguishable manner, the area where the text data is included and the area where the text data is not included (i.e. (2:05), it is noted that the word “dogs” is included in the document and is highlighted when included in the document while text not including the word “dogs” is not highlighted).  

Claim 14:
	Claim 14 is the non-transitory computer readable medium claim of claim 1 and is rejected for similar reasons. 

Claim 15:
	Claim 15 is the apparatus claim of claim 1 and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Vido Guru as applied to claim 4 above, and further in view of HowcastTechGadgets. (2011, September 6). What Is the Find Tool? | Microsoft Excel. YouTube. https://www.youtube.com/watch?v=WQI9ZNsW13o, hereinafter HowcastTechGadgets. 
Claim 4:
Help Video Guru teaches the document processing apparatus according to Claim 1, 
wherein, when the text data is not included in the electronic document (i.e. (1:53), it is noted that the word “stay” is not included in the document), 
the display controller performs control so as to display information indicating that the execution of the text selection processing is disabled (i.e. (1:55), it is noted that the up and down selection arrow are greyed out and are not selectable, as no matches for the word “stay” have been found) 
While Help Video Guru teaches to display when text data is not included in the electronic document, Help Video Guru does not explicitly teach wherein 
the information is superposed on an image of the electronic document.  
However, HowcastTechGadgets teaches wherein 
the information (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is displayed as the word “johnson” is not located in the spreadsheet) is superposed on the image of the electronic (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is superposed over the current spreadsheet).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the information is superposed on the image of the electronic document, to Help Video Guru text searching with wherein, the information is superposed on the image of the electronic document as taught by HowcastTechGadgets. One would have been motivated to combine HowcastTechGadgets with Help Video Guru and would have had a reasonable expectation of success in order to search for something without actually manually looking for it.

Claim 5:
Help Video Guru and HowcastTechGadgets teach the document processing apparatus according to Claim 4.
Help Video Guru teaches wherein, when transition is made to a state in which the text selection processing is enabled (i.e. (1:59) it is noted a user may mouse over up and down arrows to transition to a state in which 1 of 4 matches for the word “dogs” are selected, it is understood that a user may transition to a state in which the text selection processing is enabled when a match for the word exists), the display controller performs the control so as to display the information indicating that the execution of the text selection processing is disabled (i.e. (1:55), it is noted that the up and down selection arrow are greyed out and are not selectable, as no matches for the word “stay” have been found).
	HowcastTechGadgets further teaches wherein 
the information (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is displayed as the word “johnson” is not located in the spreadsheet) is superposed on the image of the electronic document (i.e. (1:57-2:00) it is noted that a text box “Mircrosoft Excel cannot find the data you’re searching for” is superposed over the current spreadsheet).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru as applied to claim 1 above, and further in view of Russell, D. (2015, September 7). Answer: How to search in a scanned document? FIA. https://fia.umd.edu/answer-how-to-search-in-a-scanned-document/, hereinafter “Russel”. 
Claim 8:
Help Video Guru teaches the document processing apparatus according to Claim 1.
Help Video Guru does not explicitly teach
wherein, when a page of the electronic document to be displayed is switched and when the text data is not included in the page, the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled.  
	However Russel teaches
wherein, when a page of the electronic document to be displayed is switched (i.e. para. [Google Docs OCR], it is noted in Fig. 2, that the display of the document is switched to “the first page of the OCR-d PDF” from Fig. 1) and when the text data is not included in the page (i.e. para. [Google Docs OCR], in the above image, you can't even Control-F for the title of the document: there are zero hits for the title), the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled (i.e. para. [Google Docs OCR], it is noted that the target string “identifying and describing” is not found in the document title page and “0 of 0” is displayed with text selection arrows greyed out).  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein, when a page of the electronic document to be displayed is switched and when the text data is not included in the page, the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled, to Help Video Guru-Yoshida’s text searching with wherein, when a page of the electronic document to be displayed is switched and when the text data is not included in the page, the display controller performs the control so as to display the indication that the execution of the text selection processing is disabled as taught by Russel. One would have been motivated to combine Russel with Help Video Guru-Yoshida and would have had a reasonable expectation of success as the combination gives you an additional powerful tool for importing scanned documents (Russel, para. [As you’d expect]).

Claim 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20050286805 “Yoshida”.
Claim 9:
Help Video Guru teaches the document processing apparatus according to Claim 1, further comprising:	 an acquisition unit that acquires presence/absence information related to presence or absence of the text data in each page when the electronic document is displayed (i.e. (1:59), it is noted that the navigation pane searches the whole document for the word “stay”)	While Help Video Guru teaches acquiring presence/absence information, Help Video Guru does not explicitly teach 
a memory that stores the presence/absence information acquired by the acquisition unit.  
However, Yoshida teaches
a memory (i.e. para. [0023], a storage unit, adapted to store the block information generated by the generating unit) that stores the presence/absence information acquired by the acquisition unit (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information ( text data)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a memory that stores the presence/absence information acquired by the acquisition unit, to Help Video Guru’s  that stores the presence/absence information acquired by the acquisition unit as taught by Yoshida. One would have been motivated to combine Yoshida with Help Video Guru and would have had a reasonable expectation of success as this enables the user to operate objects which are decomposed on the basis of an attribute in the read image (Yoshida, para. [0003]).

Claim 10:
Help Video Guru and Yoshida teach the document processing apparatus according to Claim 9.
Help Video Guru further teaches wherein the acquisition unit collectively acquires pieces of the presence/absence information in all pages (i.e. (1:59), is noted that the navigation pane searches the whole document for the word “stay”, and finds “No matches”).  

Claim 12:
Help Video Guru and Yoshida teach the document processing apparatus according to Claim 9.
Yoshida teaches further comprising an addition unit that adds (i.e. para. [0022], a generating unit, adapted to generate block information including an ID which specifies each of the blocks) the presence/absence information acquired by the acquisition unit to the electronic document as attribute information (i.e. para. [0136], FIG. 5, the block information comprises a block attribute which indicates the attribute of each block … and the presence/absence of block OCR information (text data)).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru and U.S. Patent Publication Application NO. 20050286805 “Yoshida”, as applied to claim 9 above, and further in view of U.S. Patent Publication Application NO. 20140192210 “Gervautz”.
Claim 11:
 Help Video Guru and Yoshida teach document processing apparatus according to Claim 9.
Help Video Guru and Yoshida do not explicitly teach
wherein the acquisition unit acquires the presence/absence information every time a page is switched.  
	However, Gervautz teaches
wherein the acquisition unit (i.e. para. [0048], camera position 230-1 may be processed by using OCR to identify one or more characters or words in Text Block 210-1) acquires the presence/absence information every time a page is switched (i.e. para. [0058], a new text /OCR recognition event in 325 may be triggered whenever the "new" area on the page plane exceeds a threshold area or a percentage of the area on the page plane).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the acquisition unit acquires the presence/absence information every time a page is switched, to Help Video Guru-.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Help Video Guru as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20140337008 “Yoshida”.
Claim 13:
Help Video Guru teaches the document processing apparatus according to Claim 1.
While Help Video Guru teaches presence/absence information related to presence or absence of the text data in each page (i.e. (1:59), is noted that the navigation pane searches the whole document for the word “stay”, and finds “No matches”).
Help Video Guru does not explicitly teach
wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information, and wherein the display controller performs control so as to display whether the text data is included in each page of the electronic document by referring to the presence/absence information.  

wherein presence/absence information related to presence or absence of the text data in each page (i.e. para. [0166], control section 7 checks a text command so as to determine the presence/absence of text data in this PDF file) is added to the electronic document as attribute information (i.e. para. [0088], the transparent text is data for superimposing (or embedding), on (or in) the document image data), and wherein the display controller performs control so as to display whether the text data is included in each page of the electronic document by referring to the presence/absence information (i.e. para. [0088-0089], recognized characters and words as text information …. in the case of a PDF file… The translated-word image is text data including (i) a translated text portion having a visible translated text that corresponds to an original text in the document image and (ii) a transparent portion that is a portion other than the translated text portion).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information, to Help Video Guru’s text searching with wherein presence/absence information related to presence or absence of the text data in each page is added to the electronic document as attribute information as taught by Morimoto. One would have been motivated to combine Morimoto with Help Video Guru and would have had a reasonable expectation of success as the combination advantageously makes it possible to save labor in generating files and trouble in managing files (Morimoto, para. [0183]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171